Case: 09-20610     Document: 00511099582          Page: 1    Date Filed: 05/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 4, 2010
                                     No. 09-20610
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MAURICO PASTOR LOPEZ RODRIGUEZ, also known as Maurico Lopez, also
known as Geronimo Romero, also known as Maurico Pastor Lopez, also known
as Mauricio Lopez-Rodriguez, also known as Rodolfo Juan Lopez, also known as
Rudolfo Juan Lopez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-215-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Maurico Pastor Lopez Rodriguez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).           Rodriguez has not filed a response.            Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20610   Document: 00511099582 Page: 2   Date Filed: 05/04/2010
                               No. 09-20610

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                   2